Citation Nr: 1214189	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-26 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.   Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318 to include whether there was clear and unmistakable error (CUE) in RO rating decisions.


REPRESENTATION

Appellant represented by:	Larry Stokes


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 1952 and from December 1953 to October 1970.  He died in July 2006.  The appellant in this case is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

A hearing at the Central Office was held on May 3, 2010 before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is associated with the claims file.  The record shows that the appellant appeared to request another Central Office hearing in connection with her case.  The hearing was scheduled for April 3, 2012.  The appellant reported to the hearing; however, the hearing was cancelled as the issue of CUE is not ripe for Board adjudication at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To issue a Statement of the Case, obtain a clarifying medical opinion, and obtain treatment records.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In August 2010, the Board remanded the issue of whether there was CUE in prior RO rating decisions wherein the Veteran's claim for an increased disability rating for PTSD was denied as the claim of CUE could affect the appellant's claim for DIC benefits under 38 U.S.C.A. § 1318.  The RO issued a rating decision in October 2011 finding that there was no CUE in the June 1998 rating decision wherein the Veteran's claim for a higher disability rating for PTSD was denied.  The appellant's representative submitted a statement in November 2011 appearing to request reconsideration of the October 2011 rating decision.  The RO issued another rating decision in December 2011 finding that there was no CUE in the June 1998 rating decision.  The Veteran's representative submitted another statement, finding fault with the December 2011 rating decision and explained that the appellant requested appeal of the issue.  The Board finds that the January 2012 statement should be construed as a timely notice of disagreement (NOD) with respect to the December 2011 rating decision.  The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue a Statement of the Case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the issue must be remanded for the issuance of a SOC.

In the August 2010 remand, the Board requested that the appellant be sent a proper notification letter in accordance with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp, id.  The appellant was sent a notification letter in September 2010.  The appellant was advised of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected, and the explanation of the evidence required to substantiate a DIC claim under 38 U.S.C.A. § 1318.  However, the appellant was not provided a statement of the conditions for which the Veteran was service connected at the time of his death.  Therefore, the appellant must be sent a new notification letter that addresses the conditions for which the Veteran was service connected at the time of his death.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the August 2010 remand, the Board observed that the appellant stated that the Veteran was treated at Walter Reed Army Medical Center and was informed that he had cancer.  The claims file included a treatment summary from Walter Reed Army Medical Center dated in February 2005; however, there were no other records associated with the claims file.  The Board instructed the AMC/RO to request that the appellant provide authorization to enable it to obtain additional medical records including those from Walter Reed Army Medical Center.  The appellant was sent a notification letter in September 2010 requesting that she complete and return the enclosed VA Form 21-4142 for any private health care provider including Walter Reed Army Medical Center.  Although an authorization form is not included in the record, it appears that the appellant did submit authorization because a letter requesting records was sent to Walter Reed Army Medical Center in June 2008.  However, there is no response located in the claims file and it does not appear that the appellant was notified of the efforts to locate the records or of any negative response.   Therefore, the Board finds that the AMC/RO should make an additional attempt to secure records from Walter Reed Hospital.  If a negative response is received, the appellant should be notified.  

Finally, the Board requested that a medical opinion be obtained with respect to the appellant's claim for service connection for the cause of the Veteran's death.  The appellant contended that the Veteran died from rectal cancer (as shown by the certificate of death) and that his cause of death was related to Agent Orange exposure during his military service in Vietnam.  The examiner was requested to provide an opinion as to ". . . whether the Veteran's rectal cancer or any disorder causing or materially contributing to his death was causally related to his active service or any incident therein, including exposure to Agent Orange in Vietnam."  A medical opinion was obtained in October 2010.  The examiner commented that the Veteran's claims file included multisystem problems.  The examiner noted that the records did not show any colonoscopy, proctoscopy, or sigmoidoscopy recorded and there was no biopsy report confirming colon cancer.  There was a death certificate stating "rectal cancer" as the cause of death but the examiner was unable to find any documentation supporting this.  The examiner observed that the Veteran's chart documented pulmonary and vascular problems and stated that in this patient, with severe dementia, a cardiopulmonary cause of death was more likely than not.  Thus, the examiner opined that there was nothing to support the diagnosis of rectal cancer.  The examiner stated that those diseases associated with Agent Orange, as recognized by the Veteran's administration, do not include rectal cancer.  

Another VA medical opinion was obtained in September 2011.  The examiner opined that the Veteran's cause of death was not caused by or a result of service in the Republic of Vietnam and exposure to Agent Orange.  The examiner explained that the Veteran never had a firm diagnosis of colorectal cancer during his lifetime.  The inpatient note dated in January 2006 showed that there was a decision not to proceed with a full workup of his GI bleeding in light of other concurrent problems, primarily Alzheimer's disease.  There was therefore no ante mortem diagnosis established for rectal carcinoma.  Even presuming that the death certificate diagnosis of rectal carcinoma is accurate, it cannot be concluded that the condition was a result of exposure to Agent Orange because rectal carcinoma is not considered by the multiple Institute of Medicine reviews to have an association with exposure to Agent Orange.  Moreover, rectal carcinoma is not one of the presumptive service connected conditions established by VA.  

In this case, the Board finds that the medical opinions are not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  First, the October 2010 VA examiner noted that it did not appear that the Veteran had rectal cancer.  Instead, the examiner opined that it was likely that the Veteran had a cardiopulmonary cause of death.  However, the examiner did not express an opinion as to whether the cardiopulmonary cause of death was causally or etiologically related to the Veteran's active service.  In addition, the September 2011 VA examiner opined that there was no evidence that the Veteran was diagnosed with rectal cancer.  The examiner went on to state that even if the Veteran was diagnosed with rectal carcinoma, it was not related to Agent Orange exposure because presumptive service connection is not warranted for rectal carcinoma.  The availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In light of the above, the Board finds that a new VA medical opinion is required to resolve the issue of etiology in this case.    
Finally, as noted above, the issue of CUE must be remanded for the issuance of a Statement of the Case.  Since a finding of CUE could impact the appellant's claim for DIC benefits under 38 U.S.C.A. § 1318 now on appeal, the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11, (1998).  As such, after the agency of original jurisdiction has adjudicated the appellant's claim for CUE in a SOC, it should then readjudicate the appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  If the outcome is adverse to the appellant, the claim should be returned to the Board for further adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue a SOC, containing all applicable laws and regulations, on the issue of whether there was CUE in the June 1998 and November 1998 RO rating decisions.  Manlincon, 12 Vet. App. 238.  Advise the appellant of the time period in which to perfect her appeal.  If, and only if, the appellant perfects an appeal within the applicable time period, should the issue be returned to the Board for appellate review.

2.  Provide the appellant with a proper notification letter as to the claim of service connection for the cause of the Veteran's death in accordance with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Specifically, the notice must include a statement of the conditions the Veteran was service-connected for at the time of his death.  

3.  Make an additional request for the Walter Reed Army Hospital records.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts, and allowed the opportunity to obtain and submit those records for VA review in accordance with 38 C.F.R. § 3.159(e) (2011).

4.  Please request another medical opinion to determine whether the Veteran's cause of death (including, but not limited to, rectal cancer) is causally or etiologically related to active service to include exposure to Agent Orange.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the RO on the entire evidence of record.  If any benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


